United States Court of Appeals
               for the district of columbia circuit



No. 00-3033                                  September Term, 2000

                                                  United States of America,                         Filed On: May 1, 2001
               Appellee
               
v.

Maurice Leo Stewart,
               Appellant
               


          Appeal from the United States District Court
                  for the District of Columbia
                       (No. 91cr00593-03)
                                
                                
                                

     Before: Williams, Sentelle and Rogers, Circuit Judges.


                            O R D E R

     It is ORDERED, by the Court, sua sponte, that the Opinion for the Court filed by Circuit
Judge Sentelle on May 1, 2001, be, and hereby is, amended as follows:
     
     On page 9, in the ninth (9th ) line of the first full paragraph the word "not" should be
inserted between the words "does" and "mean." 


FOR THE COURT:
Mark J. Langer, Clerk